Case 2:18-cv-00094-JPB-JPM Document6 Filed 10/15/18 Page 1of 2 PagelD #: 39

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SL

Plaintiff(s),

“wi . 2:18-cv-94
NEWTON E. HIGGINBOTHAM III, Civil Action No.

individually and as an agent for The State of
West Virginia, Department of Military Affairs

9

 

Defendant(s)/
Third-Party Plaintiff(s),

5

Third-Party Defendant(s).

Pomme Nm Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Nee” See” ee” eee”

 

DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P. 7.1

(Civil Action)
Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant .
nes . (type of party)
who is West Virginia State Police , makes the following disclosure:

 

(name of party)

Page 1 of 2
Case 2:18-cv-00094-JPB-JPM Document6 Filed 10/15/18 Page 2 of 2 PagelD #: 40

l, Is the party a non-governmental corporate party?

O YES ¥ NO
2 If the answer to Number | is “yes,” list below any parent corporation or state that there
is no such corporation:
2. If the answer to Number | is “yes,” list below any publically-held corporation that owns

10% or more of the party’s stock or state that there is no such corporation:

The undersigned party understands that under Rule 7.1 of the Federal Rules of Civil
Procedure, it will promptly file a supplemental statement upon any change in the information that
this statement requires.

s/ Gary E. Pullin, Esq.
Signature of Counsel for Party

 

Date: October 15, 2018

Page 2 of 2
